DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
Applicant's election with traverse of  Group !, polypeptide antigen, influenza hemagglutinin SEQ ID NO: 5 in the reply filed on 8-18-2022 is acknowledged.  The traversal is on the ground(s) that that the antigen in WO 2014 is integrated into membrane.  This is not found persuasive because This argument is not found to be persuasive since as evident from the international search report, the references indicate that antigen can be used in polymersomes to elicit the required response..
The requirement is still deemed proper and is therefore made FINAL.
	
Claims included in the prosecution are 110-130 and 133. Claims 131-132 are withdrawn from consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 110-115, 117-119, 123 and 133 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/077781 or Stano (Biomaterials, 2013) (both are of record)..
	WO discloses polymersomes encapsulating an antigen (alpha immunolysin, influenza hemagglutinin)which elicit an immune response (abstract, 0036-0039, Examples 1 and 2)
Stano teaches polymersomes containing protein antigen inducing T cell. Activity (Abstract, Pig. 1 and Results).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 110-130 and 133 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/077781 A1 or Stano (Biomaterials, 2013) cited above.
	The teachings of WO and Stano have been discussed above. Even assuming that what is taught by WO 2014 and Stano are membrane protein, it would have been obvious to one of ordinary skill in the art that membrane proteins can be solubilized and incorporated into polymersomes with a reasonable expectation of success. What is lacking in WO and Stano is the teaching of claimed ID SEQ. NO. However, it would have been obvious to one of ordinary skin in the art, with a reasonable expectation of success, that the administration of any AA sequence which is similar or resembles the antigen sequence taught by WO or Stano would  produce similar response..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612